Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are pending and are being examined in this application.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a remote access controller implementing a telemetry system, wherein the remote access controller is configured to: detect...” as recited in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant +may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 4-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bath et al. (US Pub. 20180089328) in view of Brown et al. (US Pub. 20210301985).

Referring to claim 1, Bath discloses An IHS (Information Handling System) comprising: a plurality of sources of metric data [fig. 1; par. 81; system 10 includes various sources of metric data]; and a remote access controller implementing a telemetry system [fig. 1; par. 81; system 10 includes data intake and query system 12 connected to the data sources over network 14], wherein the remote access controller is configured to: 
detect a first source of metric data of the plurality of metric data sources [par. 81; the data intake and query system receives metric data from a data source]; 
configure the first metric data source to generate a plurality of metric reports [par. 85; the data intake and query system collects the metric data as structured “events”], wherein the metric reports are identified using a label that is based on a device descriptor that is associated with the first metric data source within a device descriptor table maintained by the remote access controller [fig. 22; pars. 131 and 297; the metric data is identified using metadata fields describing the data source (e.g., host name or IP address of a device that generated the metric data; a pathname of a file or a protocol and port related to the metric data; a particular source type label for the metric data, etc.); the metadata fields are associated with the metric data in metric index 240 (i.e., a table)], 
receive a first metric report from the first metric data source [par. 81; note the receiving of the metric data]; 
identify the label in first metric report [fig. 22; pars. 131 and 297; note the metadata fields]; and 
store data from the first metric report in a database... [fig. 22; pars. 131 and 297; note the metric index].

Bath does not appear to explicitly disclose using the label as a database key for the stored data.
	However, Brown discloses using the label as a database key for the stored data [par. 128; device configuration information is stored in a record associated with a device (e.g., using the device’s identifier as a primary key)].
Bath discloses storing metric data with associated metadata fields for identifying a data source in a metric index [fig. 22; pars. 131 and 297], and Brown discloses using a device identifier as a primary key for retrieving device records [par. 128]. Both Bath and Brown are directed to collecting metric data received from a plurality of data sources [Bath, par. 81; Brown, pars. 59 and 138]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the storing of metric data with metadata fields taught by Bath with the using of a device identifier as a primary key taught by Brown so that the metric data is retrieved using an associated metadata field as a primary key. The motivation for doing so would have been to subsequently use the stored data to analyze the performance of different devices [Brown, par. 128].

Referring to claim 2, Bath discloses The IHS of claim 1, wherein the plurality of metric data sources comprises one or more temperature sensors installed at locations within a chassis of the HIS [fig. 22; note “cpu.temperature” data source].

Referring to claim 4, Bath discloses The IHS of claim 1, wherein the database is a time series database and wherein the stored data from the first metric report comprises a timestamp associated with the first metric report [pars. 85 and 86; the metric data may be time series data associated with a timestamp].

Referring to claim 5, Bath discloses The IHS of claim 1, wherein the device descriptor uniquely identifies the first metric source from the other plurality of sources of metric data of the HIS [par. 131; note the metadata fields (e.g., host name or IP address of a device that generated the metric data)].

Referring to claim 6, Bath discloses The IHS of claim 5, wherein the device descriptor specifies an installed location within the IHS of the first source of metric data [fig. 22; the “source” field specifies that the “temperature” sensor is installed on the “cpu” of the “webserver”].

Referring to claim 7, Bath discloses The IHS of claim 6, wherein the installed location specified by the device descriptor comprises a bay of the HIS [par. 131; note the metadata fields (e.g., pathname of a file or a protocol and port related to received network data)].

Referring to claim 8, Bath discloses The IHS of claim 1, wherein the remote access controller is further configured to determine the first source of metric data is compatible with the telemetry system [par. 135; a source type is associated with the metric data; if the source type is unknown, the source type may be inferred by examining the structure of the metric data].

Referring to claim 9, Bath discloses The IHS of claim 1, wherein the remote access controller configures the first metric data source via a sideband signaling pathway utilized by the remote access controller [par. 267; the metric data is forwarded to the data intake and query system by a universal forwarder, which is a streamlined, dedicated component that contains only essential components needed to forward the metric data (i.e., a sideband of the client-host communication pathway)].

Referring to claim 10, see the rejection for claim 1, which incorporates the claimed method.
Referring to claim 11, see the rejection for claim 4.
Referring to claim 12, see the rejection for claim 5.
Referring to claim 13, see the rejection for claim 6.
Referring to claim 14, see the rejection for claim 7.
Referring to claim 15, see the rejection for claim 8.
Referring to claim 16, see the rejection for claim 9.

Referring to claim 17, see at least the rejection for claim 1. Bath further discloses A remote access controller operable for unique identification of telemetry reports generated by components of an IHS (Information Handling System), the remote access controller comprising: one or more processors; and a memory device coupled to the one or more processors, the memory device storing computer-readable instructions that, upon execution by the one or more processors, cause the remote access controller to perform the claimed steps [fig. 60; computing system 450 comprises processing device(s) 452 and memory device 454].

Referring to claim 18, see the rejection for claim 5.
Referring to claim 19, see the rejection for claim 6.
Referring to claim 20, see the rejection for claim 7.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Bath and Brown in view of Boyapalle et al. (US Pub. 20180234519).

Referring to claim 3, Bath and Brown do not appear to explicitly disclose The IHS of claim 1, wherein the plurality of metric data sources comprises one or more logical sensors implemented by replaceable components of the IHS.
However, Boyapalle discloses The IHS of claim 1, wherein the plurality of metric data sources comprises one or more logical sensors implemented by replaceable components of the HIS [pars. 35, 77, and 97; IoT gateways provide data aggregation and analysis across different devices that may be replaced; the data aggregation involves collecting software metrics associated with a device].
Bath, Brown, and Boyapalle are all directed to collecting metric data received from a plurality of data sources [Bath, par. 81; Brown, pars. 59 and 138; Boyapalle, par. 97]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the collection of metric data taught by the combination of Bath and Brown to include the collection of software metrics as taught by Boyapalle. The motivation for doing so would have been to analyze software based interactions in addition to hardware behavior [Boyapalle, pars. 94 and 97].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Endo (US Pub. 20210149877) discloses collecting device data, and adding ancillary information to the device data.





Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE PARK whose telephone number is (571) 270-7727.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES TRUJILLO can be reached on (571) 272-3677.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/Grace Park/Primary Examiner, Art Unit 2157